SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 F O R M 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 UNDER THE SECURITIES EXCHANGE ACT OF 1934 For the month of October 2014 EZCHIP SEMICONDUCTOR LTD. (Name of Registrant) 1 Hatamar Street, P.O.B. 527, Yokneam 20692, ISRAEL (Address of Principal Executive Office) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F. Form 20-F x Form 40-F o Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1):o Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): o Indicate by check mark whether by furnishing the information contained in this Form, the registrant is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes o No x If “Yes” is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): 82- This Form 6-K is being incorporated by reference into the Registrant’s Form F-3 Registration Statements File Nos. 333-163353 and 333-164332 and Form S-8 Registration Statements File Nos. 333-134593, 333-148932, 333-148933. 333-164330, 333-164331, 333-170900, 333-170901 and 333-179491. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. EZCHIP SEMICONDUCTOR LTD. (Registrant) By: /s/ Dror Israel ————— Dror Israel Chief Financial Officer Date: October 6, 2014 EZchip Announces Updated Financial Outlook for Fiscal Q3 2014 Yokneam, Israel, October 6, 2014 – EZchip Semiconductor Ltd. (NASDAQ:EZCH), a leader in high-performance network processors, today announced that financial results for the third fiscal quarter of 2014 will be below the company’s previous outlook. The company currently expects revenue in Q3 2014 to be in the range of $19 million, approximately 14% lower than the $22 million range guidance previously provided. “In the third quarter of 2014 we have seen weakness in orders as well as inventory adjustments across most of our key customers that are serving the carrier networking equipment space. We believe this is a temporary slowdown, caused primarily by a weaker carrier spending environment that the market is currently going through,” said Eli Fruchter, CEO of EZchip Semiconductor. “Looking further out, carrier spending is forecasted to resume growth and with it our corresponding sales into this market. Concurrently, we are making good progress with our NPS which expands our reach to new markets, primarily data centers, NFV and SDN. Our pending acquisition of Tilera, which is expected to close during Q4, subject to US regulatory approvals, will further diversify the market segments and customers we serve and provide additional growth opportunities.” The company will report its full Q3 financials on November 12 and will hold a conference call that day in which it will discuss the results in further details. About EZchip EZchip is a fabless semiconductor company that provides high-performance network processors for networking equipment. EZchip provides solutions that scale from a few to hundreds of Gigabits-per-second. EZchip's network processors provide great flexibility and high performance coupled with superior integration and power efficiency for a wide range of applications in carrier, cloud and data center network equipment. For more information on our company, visit the web site at http://www.ezchip.com. This press release contains forward-looking statements within the meaning of Section 27A of the Securities Act of 1933, as amended, and Section 21E of the Securities Exchange Act of 1934, as amended. Forward-looking statements are statements that are not historical facts and may include financial projections and estimates and their underlying assumptions, statements regarding plans, objectives and expectations with respect to future operations, products and services, and statements regarding future performance. These statements are only predictions based on EZchip's current expectations and projections about future events based on its current knowledge. There are important factors that could cause EZchip's actual results, level of activity, performance or achievements to differ materially from the results, level of activity, performance or achievements expressed or implied by the forward-looking statements. Those factors include, but are not limited to, the impact of general economic conditions, competitive products (including in-house customer developed products), product demand and market acceptance risks, customer order cancellations, reliance on key strategic alliances, fluctuations in operating results, delays in development of highly-complex products and other factors indicated in EZchip's filings with the Securities and Exchange Commission (SEC). For more details, refer to EZchip's SEC filings and the amendments thereto, including its Annual Report on Form 20-F filed on March 27, 2014 and its Current Reports on Form 6-K. EZchip undertakes no obligation to update forward-looking statements to reflect subsequent occurring events or circumstances, or to changes in our expectations, except as may be required by law. EZchip IR Contact: Ehud Helft / Kenny Green GK Investor & Public Relations ezchip@gkir.com Tel: (US) 1 EZchip Contact: Daureen Green, Marketing Communications dgreen@ezchip.com, Tel: +972-4-959-6677
